Title: To James Madison from Samuel Brewer, 19 June 1807
From: Brewer, Samuel
To: Madison, James



Sir
New York 19 June 1807

I take the liberty of handing you a copy of a letter I wrote to Mr. Bond on the subject of the Blockade of Cadiz & his answer to the same.  As his information is not quite so clear as I could wish, I must beg the favor of your informing me at your convenience, as to the method I ought to pursue in this business.  I must also beg the favor of you to forward me a certificate of my being a Native Citizen of the United States, agreeable to the certificate herewith which I trust will prove sattisfactory to you that I am such; I expect to travel thro Spain, France, Germany &c. &c. &c. so that it will be necessary for me.  Hoping you’ll excuse this trouble I am with Great Respect yours &c.

Saml. Brewer

